Citation Nr: 0015607	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  94-28 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.

The claim currently on appeal comes before the Board of 
Veterans' Appeals (Board) on appeal of a November 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) located in San Juan, Puerto Rico.

After reviewing the record, and, specifically, a brief 
submitted by the veteran's accredited representative, shown 
to have been received by the Board in April 2000, it appears 
that entitlement to additional psychologically-based 
disorders, such as schizophrenia and dysthymia, may have been 
raised.  These potentially newly raised issues represent new 
claims that must be adjudicated based on a de novo review of 
all the evidence of record.  See Ephraim v. Brown, 82 F.3d 
399 (Fed.Cir. 1996).  As such, this matter is referred to the 
RO for appropriate action.  


FINDING OF FACT

There is no competent medical evidence of record of PTSD.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend, essentially, that 
service connection is warranted for PTSD.  The veteran 
asserts that he incurred PTSD as a result of his active duty 
service in Vietnam, and that he was exposed to certain 
traumatic events while stationed in Vietnam.   A review of 
the veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, reflects that he was in 
Indochina from August 1971 to August 1972.  His job title was 
supply clerk.  There are no awards or commendations 
indicating that he was involved in combat.  In response to a 
PTSD claim development letter mailed by the RO in June 1991, 
the veteran responded, in July 1992, that he was harassed 
because of language barriers.  He added that he was involved 
in various fights with other soldiers due to cultural and 
race-related problems, and that he was also injured during 
this period of service.  He also claimed that while in Phu 
Bai, the mess hall was blown up on 3 occasions.  
Additionally, as shown as part of a letter dated in May 1991, 
the veteran indicated that some of his buddies were killed as 
a result of these bombings.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a) (West 
1991), the VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999). 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) (West 1991) to 
assist the claimant in developing the facts pertinent to the 
claim.  Accordingly, the threshold question that must be 
resolved in this appeal is whether the veteran has presented 
evidence that the claim is well grounded; that is, that the 
claim is plausible.  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

In order for a claim to be well grounded, there must be (1)  
a medical diagnosis of a current disability; (2)  medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3)  
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Further, in determining whether a 
claim is well grounded, the supporting evidence is presumed 
to be true and is not subject to weighing.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110 (West 1991). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 3.303 
(1999).

38 C.F.R. § 3.304(f) provides that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stertor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

A review of the evidence reflects that the service medical 
records show that the report of the veteran's service 
entrance examination, dated in September 1969, revealed that 
clinical evaluation of the veteran's psychiatric state was 
normal.  No evidence of either complaints of, or treatment 
provided for, PTSD is shown.  The report of the veteran's 
separation examination, dated in April 1972, revealed that 
clinical psychiatric evaluation was normal.  It is noted, 
however, that the veteran, as part of a Report of Medical 
History, completed in conjunction with his separation 
examination, indicated that he had experienced both 
"[d]epression or excessive worry" and "[n]ervous trouble 
of any sort."  Additionally, the medical history contained a 
notation provided by the physician concerning "depression 
[and] nervousness."  

Various VA hospital discharge summaries are noted to be of 
record.  In August 1973, a diagnosis of schizophrenia, 
undifferentiated type was provided.  In February 1978, 
anxiety neurosis was diagnosed.  In addition, in May 1988, 
atypical depression was diagnosed; and in June 1979, the 
veteran was diagnosed with depressive reaction.  

A VA outpatient mental health clinic outpatient treatment 
record, dated in May 1991, shows that major depression, PTSD, 
and borderline personality disorder were all ruled out.  

A VA mental disorders examination was conducted in March 
1993.  Diagnoses of substance abuse disorder, polysubstance 
dependence, in remission; dysthymia, and schizophrenia, by 
records; were provided.  PTSD was not diagnosed.  

Review of the record shows that information is shown to have 
been received by VA in January 1994 from the Department of 
the Army, U.S. Army & Joint Services Environmental Support 
Group (ESG), now known as the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  This information, shown 
to have been in response to the RO's February 1993 stressor 
verification letter, indicated that documents concerning 
reports of enemy activity in the Phu Bai area during the 
veteran's Vietnam tour of duty, made no mention of a mess 
hall explosion.  Additionally, it was noted that U.S. Army 
casualty files reviewed by ESG did not show that the veteran 
was injured and/or wounded in Vietnam.  The information 
received from ESG also indicated that while U.S. military 
records show that racial incidents occurred in Vietnam, as 
the veteran had not provided a sufficient amount of 
background information, such as complete unit designations of 
the personnel involved, research as to the veteran's 
allegations of such racially-motivated incidents was not able 
to be accomplished.  

The Board notes that as part of his VA Form 9, Appeal to 
Board of Veterans' Appeals, dated in June 1994, the veteran 
mentioned additional stressor allegations concerning his PTSD 
claim.  He indicated that 1)  his base camp had come under 
fire; 2)  sleeping had become an "art and game," which he 
had continued to "play"; 3)  he was thrown from a fast 
moving truck, which involved personal injuries, causing him 
to require Morphine for the pain; and 4)  he had become 
addicted to morphine.  

As noted above, the veteran was afforded a personal hearing 
at the RO in June 1998.  In addition to the alleged stressful 
incidents concerning his period of service in Vietnam, he 
testified that he suffered from insomnia, nightmares, and 
flashbacks.  He also said that he witnessed a fellow soldier, 
Ruiz, being stabbed during a racially-motivated incident.  
The veteran's representative requested that the veteran be 
afforded a VA psychiatric examination.  In essence, the 
veteran attributed his PTSD problems mostly to stress related 
to interaction with his fellow soldiers, as opposed to enemy 
involvement.  The Board also points out that the veteran did 
not assert that additional VA records were available which 
had not been obtained by VA.  

To summarize, when the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit, supra.  Lay assertions of medical causation, or 
substantiating a current diagnosis, cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe the symptoms 
associated with his claimed PTSD, such as nightmares, 
insomnia, and flashbacks, a diagnosis and an analysis of the 
etiology regarding such symptoms requires competent medical 
evidence and cannot be evidenced by the appellant's lay 
statements.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In this case, such evidence is not of record.

In this regard, the service medical records show that the 
veteran complained of experiencing both depression and 
trouble associated with his nerves.  However, PTSD was not 
diagnosed during his period of service.  Furthermore, the 
above-mentioned March 1993 VA mental disorders examination 
did not contain a diagnosis of PTSD.  In fact, review of the 
claims file, including several VA hospital discharge 
summaries and treatment records, also discussed above, does 
not reveal that PTSD has ever been diagnosed.  

As previously set forth, in order to have a well-grounded 
claim, there must be competent medical evidence, which 
establishes the presence of evidence of a current disability 
as provided by a medical diagnosis.  See Caluza, supra.  The 
veteran has not submitted any competent medical evidence nor 
is there any competent medical evidence of record, which 
establishes that he currently has PTSD, which is related to 
service.  Accordingly, his claim is not well grounded and 
must be denied. 

Additionally, when the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the veteran's claim is well grounded, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the veteran's arguments regarding the 
merits of his claim inherently include the assertion that it 
is well grounded.  Accordingly, the Board concludes that he 
has not been prejudiced by the decision on this issue.  
Finally, the evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107 (West 1991).

The Board notes that, as indicated above, the veteran's 
accredited representative submitted a brief in support of the 
veteran's claim.  Review of this brief, received by the Board 
in April 2000, shows that, in pertinent part, it was argued 
that the veteran's claim should be remanded to the RO so that 
he could be duly informed as to what was, in effect, the 
evidentiary threshold which was required by an appellant in 
the submission of a well-grounded claim.  The Board notes 
that a review of the record shows that both the April 1994 
statement of the case and the July 1998 supplemental 
statement of the case clearly sets out the requisite 
requirements for a well-grounded claim.  In addition, the 
representative also argues that the veteran should be 
afforded a VA examination, with the possibility of "securing 
a clear diagnosis of PTSD or evidence of service connection 
for another mental disorder." In citing both Epps and 
Morton, supra, it is again pointed out that, under 38 U.S.C. 
§ 5107(a) (West 1991), the VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims, and, in addition, VA cannot assist a 
claimant in developing a claim which is not well grounded, 
respectively.  

ORDER

Entitlement to service connection for PTSD is denied.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

